Citation Nr: 1241283	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic left eye disability, to include macular degeneration with decreased vision and positive Amsler grid test. 

2.  Entitlement to service connection for chronic fainting spells, including as secondary to head trauma. 

3.  Entitlement to an increased evaluation above 10 percent for retropatellar pain syndrome, right knee, prior to July 28, 2004. 

4.  Entitlement to an increased evaluation above 20 percent for retropatellar pain syndrome, right knee, from July 28, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1984 to February 1985, and on full active duty from March 1985 to November 1993.  His records reflect that he served stateside throughout all his periods of active service and that he was not deployed to Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the St. Louis, Missouri, Regional Office of the Department of Veterans Affairs (VA).  The Chicago, Illinois, VA Regional Office is currently the agency of original jurisdiction over the current appeal.

During the course of the appeal, a January 2007 rating decision granted the Veteran an increased evaluation for retropatellar pain syndrome of the right knee, from 10 percent to 20 percent, effective July 28, 2004.

In a May 2011 appellate decision, the Board, inter alia, remanded the current issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Thereafter, the denials of service connection for a chronic left eye disability (to include macular degeneration with decreased vision and positive Amsler grid test) and chronic fainting spells, and an increased evaluation above 10 percent prior to July 28, 2004, and above 20 percent from July 28, 2004, for retropatellar pain syndrome, right knee, were confirmed and continued in an October 2012 rating decision.  The case was returned to the Board in November 2012 and the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.   Macular degeneration with decreased vision and positive Amsler grid test of the left eye had its onset during active military service

2.  Chronic fainting spells did not have their onset during active military service. 

3.  Prior to July 28, 2004, retropatellar pain syndrome of the right knee was manifested by symptoms analogous to slight impairment of the knee joint, with subjective complaints of pain on use with some swelling, with no clinical evidence of compensable limitation of motion on flexion and extension, no objective demonstration of actual joint instability, and no degenerative changes established by contemporaneous medical imaging.  

4.  From July 28, 2004, to September 17, 2012, retropatellar pain syndrome of the right knee was manifested by flexion limited to 30 degrees due to pain, with subjective complaints of pain on use with some swelling and mild degenerative cartilaginous changes demonstrated on medical imaging, but with no clinical evidence of compensable limitation of motion on extension and no objective demonstration of actual joint instability.

5.  As of September 18, 2012, retropatellar pain syndrome of the right knee is currently manifested by subjective complaints of joint pain, swelling, and pain on use, with clinical testing that shows flexion limited to 45 degrees (with onset of pain at 10 degrees) and objective medical imaging evidence of mild osteoarthritis and degenerative cartilaginous changes, but with no objective demonstration of joint effusion, instability, laxity, or compensable limitation of motion on extension.


CONCLUSIONS OF LAW

1.  Macular degeneration with decreased vision and positive Amsler grid test of the left eye was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).    

2.  Chronic fainting spells were not incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2012).   

3.  The criteria for an evaluation in excess of 10 percent for retropatellar pain syndrome, right knee, for the period prior to July 18, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).   
4.  The criteria for an evaluation in excess of 20 percent for retropatellar pain syndrome, right knee, for the period from July 18, 2004 to September 17, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012) 

5.  The criteria for a 30 percent evaluation for retropatellar pain syndrome, right knee, for the period from September 18, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and to assist.

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect only to the issues of entitlement to service connection for chronic fainting spells and entitlement to an increased rating for a right knee disability on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claims on appeal decided herein were filed in September 2004.  VCAA notice letters that, collectively, address the applicability of the VCAA to these claims and of VA's obligations to the appellant in developing the claims that satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), were dispatched to the Veteran in September 2004 and February 2008.  To the extent that a timing of notice defect with respect to these VCAA notice letters exists, as fully compliant notice was not provided until after the initial adjudication of the claim in the May 2005 RO rating decision now on appeal, as the later notice was followed by a subsequent readjudication, most recently in this case in a rating decision/supplemental statement of the case issued in October 2012, the defective notice error is deemed to be cured.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]  

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic left eye disability is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning this specific issue on appeal.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service treatment records and relevant private and VA clinical records for the period from 1994 to 2012 have been obtained and associated with the claims file.  VA has also provided the Veteran with VA examinations in conjunction with his claims, most recently in  June 2011 (for the eye disorder claim), June 2011 and July 2011 (for the chronic fainting spells claim), and September 2012 (for the right knee claim), from which diagnostic nexus opinions addressing the claims for a left eye disability and chronic fainting spells at issue were obtained.  The clinicians who conducted these examinations had the opportunity to review the Veteran's claims file and nexus opinions addressing the relationship between the Veteran's military service and the claimed disability at issue, and the clinical assessment of the current severity of his right knee disability, are supported by objective rationales based on the clinicians' reviews of the Veteran's pertinent clinical history.  The Board further finds that the RO/AMC has substantially complied with the Board's instructions in its prior remand of  May 2011, such that another remand for additional corrective action is not necessary.  Thusly, the Board finds no defect in the aforementioned examinations of record and the nexus opinions obtained therefrom and they are deemed to be adequate for purposes of adjudicating the VA compensation claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for a chronic left eye disability, to include macular degeneration with decreased vision and positive Amsler grid test.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As relevant, the Veteran's service medical records show that March 1991 and June 1992, he reported having an amblyopic left eye with decreased vision from a childhood eye trauma after being struck with a tennis ball, which he reported as becoming worse.  Notwithstanding this alleged history, his service medical records do not indicate any prior eye abnormalities noted on entry into service.  The Veteran's reported history of pre-service left eye injury notwithstanding, as it is not accompanied by any objective, pre-service clinical documentation that clearly and unmistakably establishes that he sustained a left eye injury with residual pathology prior to his entry into active duty, the Board cannot rebut the presumption of the Veteran's soundness upon entry into active duty with regard to the state of his left eye.  

In January 1992, the Veteran sustained a head injury with concussion after he slipped and fell on a hard surface, with subsequent complaints of dizziness, blurred vision, double vision, headaches, and loss of equilibrium.  A CT scan and X-ray of the Veteran's head revealed negative findings.  As such, the Board finds that a head injury was incurred in service.  The Veteran now claims that he has a current left eye disability linked to this episode of head injury in service.  Therefore, the remaining question is whether this head injury caused the current left eye disorder.

In June 2011, the Veteran was examined by a VA clinician who reviewed the Veteran's claims file and noted his documented medical history of a head injury in service with no immediately evident chronic disabling residuals resulting therefrom.  Clinical examination revealed objective finding supporting a diagnosis of macular degeneration with decreased vision and positive Amsler grid test of the left eye.  After considering the pertinent medical history, the VA examiner presented the following nexus opinion:

[I]t is more likely than not that the veteran's left eye condition is related to the veteran's in-service left eye condition from the head injury incurred in 1992.  It does not appear likely that the claimed condition was permanently aggravated beyond normal progression in service.

The Board has considered the above opinion on the context of the Veteran's documented clinical history.  Although the opinion is somewhat awkwardly written, the Board interprets the opinion to mean that the Veteran's current diagnosis is quite likely to have been etiologically related to his established history of a traumatic head injury in service, but that after initial onset in service, it did not thereafter worsen beyond its normal progression for the remainder of service.  Nevertheless, the opinion objectively links the Veteran's current left eye diagnoses to his in-service head injury.  Therefore, resolving any doubt and ambiguity in the Veteran's favor, the Board will allow his claim for service connection for a chronic left eye disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for macular degeneration with decreased vision and positive Amsler grid test of the left eye is therefore granted.
    
(b.)  Entitlement to service connection for chronic fainting spells, including as secondary to head trauma. 

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As relevant, the Veteran's service medical records do not show onset or treatment for recurrent fainting episodes during active duty.  His current post-service medical records show that he was treated for complaints of fainting episodes that he now claims are manifestations of a chronic disabling condition that is a residual of his documented in-service head injury.  Pursuant to this claim, he was examined by a VA physician in June 2011, who expressed the opinion that the Veteran's chronic fainting spells were part of a constellation of other symptoms that included headaches, nausea, vomiting, dizziness, and unsteadiness of gait that were associated with basilar migraine, which is clinically defined in medical dictionaries as a vascular-type headache associated with blood circulation issues, but that it was less likely than not that these fainting spells were related to the clinically documented in-service head injury of 1992.  To support his conclusions, the VA examiner also referred to a prior VA examination conducted in March 2005, in which a neurologist opined that there was no clinical link between the Veteran's headaches and his 1992 head injury.  In a July 2011 addendum to the June 2011 VA examination report, the opining physician stated that he reviewed the Veteran's claims file and affirmed his previously expressed opinion.

The Board finds that the weight of the clinical evidence is against the Veteran's claim for service connection for chronic fainting spells.  The service medical records do not establish onset of chronic fainting spells during active duty and the objective nexus opinions obtained by VA in March 2005 and June 2011 establish that these fainting spells are related to migraine headaches of vascular origin that were not incurred in service and are not etiologically related to the Veteran's history of traumatic head injury in service.  To the extent that the Veteran asserts that he has had a history of chronic fainting spells beginning in active duty and continuing to the present day, for purposes of establishing continuity of symptomatology and thus a nexus with military service, the Board finds that his account is not credible as the contemporaneous medical evidence contradicts his assertion of such a history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In any case, as the record does not establish that the Veteran is himself a medical professional, he thusly lacks the training and accreditation to make diagnoses or present opinions regarding matters of medical causation and etiology.  His statements associating his chronic fainting spells to his in-service head injury are thusly entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for chronic fainting spells must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement to an increased evaluation for retropatellar pain syndrome, right knee, currently evaluated as 10 percent disabling prior to July 28, 2004, and 20 percent disabling from July 28, 2004.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The applicable rating criteria for evaluating the Veteran's bilateral knee disabilities are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5260, 5261, and 5262.  These provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012)

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint:                                                                20

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012)


5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012)

Knee replacement with a prosthesis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).  Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee, with a maximum schedular rating of 60 percent), 5260 (limitation of flexion, with a maximum rating of 30 percent for flexion limited to 15 degrees), 5261 (limitation of extension, with a maximum rating of 50 percent for extension limited to 45 degrees), or 5262 (impairment of the tibia and fibula, with a maximum rating of 30 percent).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

The Veteran's service medical records show onset of chronic retropatellar pain of his right knee in during active duty.  By rating decision dated April 1994, he was granted service connection and a 10 percent evaluation for retropatellar pain syndrome of his right knee.  

As relevant, all clinical evidence pertaining the state of the Veteran's right knee disability from September 2003 (i.e., one year prior to the date on which he reopened his claim for a rating increase in September 2004, pursuant to 38 C.F.R. § 3.400(o)(2)) to July 27, 2004, establishes that the Veteran's right knee was subjectively painful on use with some swelling, with no compensable limitation of motion on flexion and extension.  No degenerative changes were detected on medical imaging.  These symptoms were deemed analogous to slight knee impairment under Diagnostic Code 5257, notwithstanding the absence of any objective demonstration of subluxation or instability of the right knee, warranting the assignment of a 10 percent evaluation.  As the clinical evidence does not demonstrate more severe symptomatology, the Board finds that assignment of an evaluation above 10 percent for the service-connected right knee prior to July 28, 2004 is not warranted.  The appeal in this regard is denied.

The clinical evidence for the period from July 28, 2004 to September 17, 2012, as it pertains to the Veteran's right knee shows that he presented with complaints of chronic right knee pain and swelling, for which he was treated with cortisone injections directly into his right knee compartment to relieve.  Medical imaging studies revealed the presence of mild chondromalacia patella and degenerative changes to his right meniscus.  A very slight limp favoring the right knee was observed.  Although subjective instability was reported, objective clinical testing shows that the right knee was stable on varus and valgus stress.  No right knee effusion or crepitus was clinically demonstrated and no weakness or atrophy of the right lower extremity musculature was detected as compared to the left; in fact, the right leg demonstrated thicker muscles than the left.  Range of motion testing revealed full extension to zero degrees and flexion limited to 30 degrees due to pain (although painless flexion to 45 degrees was observed when the Veteran was putting on his shoes).  The right knee ligaments were intact and negative for abnormal orthopedic signs.  Objective clinical assessment indicated only mild lack of endurance but no observed lack of coordination.  These clinical findings are consistent with the criteria for a 20 percent evaluation, based on limitation of flexion to 30 degrees due to pain, pursuant to Diagnostic Code 5260.  As greater limitation of motion is not objectively demonstrated, assignment of a higher evaluation above 20 percent is not warranted.  In this regard, the Board notes Diagnostic Code 5260 is the more appropriate rating code to apply for evaluating the Veteran's right knee impairment, as no actual right knee subluxation or instability is demonstrated, and therefore continued application of Diagnostic Code 5257 to rate the right knee disability is not warranted.

Medical evidence pertaining to the state of the Veteran's right knee disability for the period from September 18, 2012, includes the report of a VA examination performed on that date, which shows that his retropatellar pain of the right knee is manifested by subjective complaints of joint pain, swelling, and pain on use, with clinical testing that shows flexion limited to 45 degrees (with onset of pain at 10 degrees) and objective medical imaging evidence of mild osteoarthritis and degenerative cartilaginous changes, but with no objective demonstration of joint effusion, instability, subluxation, laxity, or compensable limitation of motion on extension.  Functional loss was characterized as less movement than normal, with weakened movement, pain and swelling.  The Veteran occasionally wore a supportive knee brace for his right knee.  The examiner characterized the impact of the Veteran's right knee disability on his occupational capacity as limiting his ability to engage in prolonged standing, walking, squatting, or climbing, and rendering him unable to perform work that involved lifting and carrying objects.  The Veteran was employed doing clerical and secretarial work to avoid standing.  However, prolonged sitting also exacerbated his knees, which were relieved by changing position frequently.  (Both knees are orthopedically disabled, although the left knee is not service-connected.)

The clinical evidence relevant to the entirety of the period of this claim shows that the Veteran did not receive any surgical treatment for his right knee disability. 

The Board has considered the evidence discussed above and finds that as of September 18, 2012, the objective medical evidence indicates that the Veteran's right knee flexion is - for all practical purposes - limited to only 10 degrees of motion due to onset of pain at 10 degrees.  Therefore, resolving all doubt in the Veteran's favor (see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)), the Board finds that the criteria for a 30 percent evaluation under Diagnostic Code 5260 have been met on the basis of limitation of flexion to under 15 degrees due to pain.  In the absence of any clinical demonstration of actual right knee instability, application of Diagnostic Code 5257 is not appropriate to rate the Veteran's disability.  Ankylosis, joint locking, effusion, or surgical residuals relating to cartilage removal are not clinically demonstrated.  Thusly, there is no basis to assign a rating under the provisions of Diagnostic Codes 5256, 5258, or 5259.  The Board notes at this juncture that the Veteran's representative contends that the Veteran should be assigned a separate evaluation for his arthritis, which has been recently demonstrated on clinical X-ray.  This contention is without merit, as Diagnostic Code 5003 provides that arthritis is to be rated on the basis of limitation of motion under the appropriate code for the joint involved.  The impairment due to right knee arthritis is thusly encompassed in Diagnostic Code 5260, which considers impairment based on limitation of flexion.  Assignment of a 10 percent rating for arthritis demonstrated by X-ray under Diagnostic Code 5003 is provided only when there is painful motion of the involved joint but with noncompensable limitation of motion.  

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluations for the Veteran's service-connected right knee disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

The Board finds that there is no evidence that the Veteran's service-connected right knee disability has presented such an unusual or exceptional disability picture at any time since September 2003, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected right knee disability.  Although the clinical evidence indicates that the Veteran is precluded from any occupation that requires him to engage in physical activities that involve lifting and carrying or prolonged standing, walking, squatting, or climbing, there is no clinical evidence that deems him to be clinically precluded from performing sedentary work, as he is presently employed in a secretarial capacity and although prolonged sitting exacerbates his knees, he relieves them by changing his position.  As such, the Board cannot concede that the Veteran's right knee disability cause marked interference with his employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the right knee disability is exceptional or unusual.  In this regard, notwithstanding his right knee joint pain and swelling, his knee joint is stable on stress testing.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned adequately reflect the state of his right knee disability for the pertinent time periods to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration.  See VAOPGCPREC 6-96.


ORDER

Service connection for macular degeneration with decreased vision and positive Amsler grid test of the left eye is granted. 

Service connection for chronic fainting spells is denied. 

An increased evaluation in excess of 10 percent for retropatellar pain syndrome, right knee, prior to July 28, 2004, is denied.

An increased evaluation in excess of 20 percent for retropatellar pain syndrome, right knee, from July 28, 2004 to September 17, 2012, is denied.

A 30 percent evaluation for retropatellar pain syndrome, right knee, is granted, effective September 18, 2012.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


